                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

REGINALD JEROME DAVIS                                CIVIL ACTION NO. 20-cv-0231

VERSUS                                               JUDGE ELIZABETH E. FOOTE

FAUSTINO VARELA, ET AL                               MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Reginald Jerome Davis filed this personal injury suit in state court against three

defendants. Cardinal Transport, Inc. removed the case on the basis of diversity jurisdiction,

which puts the burden on Cardinal to set forth facts that establish complete diversity of

citizenship and that the amount in controversy exceeds $75,000. Cardinal’s notice of

removal appears to be satisfactory with respect to the amount in controversy and alleges

the citizenship of each party except for Acord Insurance Company.

       Cardinal states that Acord Insurance Company has not been served with the suit,

and Cardinal does not know the citizenship information for what is believed to be a foreign

corporation. Acord, once it has been served, is ordered to include in its answer a specific

representation regarding its form of entity (corporation or unincorporated association) and

its citizenship in accordance with the applicable rules. If it is a corporation, it must allege

(1) the state in which it is incorporated and (2) the state in which it has its principal place

of business. 28 U.S.C. § 1332(c)(1). If Acord is not a corporation, it must allege its

citizenship in accordance with the rules set forth in cases such as Settlement Funding,

L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017) and Rodidaco, Inc. v.
Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018). Alternatively,

counsel for Acord may provide the information to Cardinal, who can then file an amended

notice of removal and include the necessary information.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of February,

2020.




                                      Page 2 of 2
